Writer's Direct Number Writer's E-mail Address david.rosewater@srz.com January 7, 2013 VIA EDGAR AND ELECTRONIC MAIL Perry J. Hindin Special Counsel Office of Mergers and Acquisitions Securities and Exchange Commission Washington, D.C. 20549 Re: SandRidge Energy, Inc. ("SandRidge" or the "Company") Preliminary Consent Statement On Schedule 14A Filed December 26, 2012 by TPG-Axon Partners, LP, Dinakar Singh, et al. Soliciting materials filed pursuant to Exchange Act Rule 14a-12 Filed November 30 and December 6, 10, 11 and 26, 2012 by TPG-Axon Partners, LP, Dinakar Singh, et al. File No. 001-33784 Dear Mr. Hindin: On behalf of TPG-Axon Partners, LP, TPG-Axon Management LP, TPG-Axon Partner GP, L.P., TPG-Axon GP, LLC, TPG-Axon International, L.P., TPG-Axon International GP, LLC, Dinakar Singh LLC and Dinakar Singh (collectively, "TPG-Axon"), Stephen C. Beasley, Edward W. Moneypenny, Fredric G. Reynolds, Peter H. Rothschild, Alan J. Weber and Dan A. Westbrook (collectively, together with Dinakar Singh, the "Nominees" and, together with TPG-Axon, the "Filing Persons"), we are responding to your letter dated January 3, 2013 (the "SEC Comment Letter") in connection with the Preliminary Consent Statement on Schedule 14A filed on December 26, 2012 (the "Preliminary Consent Statement"). We have reviewed the comments of the staff (the "Staff") of the Securities and Exchange Commission (the "Commission") and respond below.For your convenience, the comments are restated below in italics, with our responses following. Concurrently with this letter, TPG-Axon is filing a revised Preliminary Consent Statement on Schedule 14A (the "Revised Consent Statement").The Revised Consent Statement reflects revisions made to the Preliminary Consent Statement in response to the comments of the Perry J. Hindin January 7 2013 Page 2 Staff.Unless otherwise noted, the page numbers in the italicized headings below refer to pages in the Preliminary Consent Statement, while the page numbers in the responses refer to pages in the Revised Consent Statement.Capitalized terms used but not defined herein have the meaning ascribed to such terms in the Revised Consent Statement. For your convenience, we are emailing to your attention copies of the Revised Consent Statement, including a copy marked to show the changes from the Preliminary Consent Statement. General 1.
